Case 1:19-cv-22057-JEM Document 1-1 Entered on FLSD Docket 05/21/2019 Page 1 of 13
Filing # 87038534 E-Filed 03/27/2019 12:09:53 PM

IN THE CIRCUIT COURT OF THE
11TH JUDICIAL CIRCUIT IN AND FOR
MIAMI DADE COUNTY, FLORIDA

CASE NO:

 

COSME COLDERON,
Plaintiff,
Va
CDM LANDSCAPING, CORP.,
a Florida Profit Corporation, and

ABRAHAM HERNANDEZ, individually,

Defendants.
/

 

COMPLAINT’

COMES NOW, the Plaintiff, COSME COLDERON, (‘Plaintiff’), on behalf of himself,
by and through undersigned counsel, who files this Complaint against Defendants CDM
LANDSCAPING, CORP. and ABRAHAM HERNANDEZ, individually (collectively
“Defendants”) and states as follows:

JURISDICTION AND VENUE
1. This is an action by the Plaintiff for damages exceeding $15,000 excluding attorneys’
fees and costs pursuant to the Fair Labor Standards Act, as amended (29 U.S.C. §201, et seq.,
hereinafter “FLSA”) to recover unpaid minimum wage and/or overtime compensation, for
retaliation in violation of the FLSA and in violation of Section 440.205 of the Florida Statutes,
and an additional] equal amount as liquidated damages, and reasonable attorneys’ fees and costs.

2. The jurisdiction of the Court over this controversy is based upon 29 U.S.C. §216(b).
Case 1:19-cv-22057-JEM Document 1-1 Entered on FLSD Docket 05/21/2019 Page 2 of 13

3. Plaintiff was at all times relevant to this action, and continues to be, a resident in Miami
Dade County, Florida, within the jurisdiction of this Honorable Court. Plaintiff is a
covered employee for purposes of the FLSA.

4. Defendant, CDM LANDSCAPING, CORP., having a place of business in Miami Dade
County, Florida, where. Plaintiff worked for Defendant, and at all times material hereto

was and is engaged in interstate commerce.

ny

. Defendant, ABRAHAM HERNANDEZ, is a corporate officer of, and exercised
operational control over the activities of corporate Defendant, CDM LANDSCAPING,

CORP.

oO

. Vere is proper in Miami Dade County, Florida because all of the actions that form the
basis of this Complaint occurred within Miami Dade County, Flotida and payment was

due in Miami Dade County, Florida.

~

Declaratory, injunctive, legal and equitable relief is sought pursuant to the laws set forth

above together with attorneys’ fees, costs and damages.

PLAINTIFF’S FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

8. Plaintiff was employed with Defendant from on or about December 16, 2016 to on or
about November 26, 2018 as anon-exempt employee.

9. Throughout Plaintiff's employment, Plaintiff worked in excess of forty (40) hours per
week. At all times material hereto, Defendant was on notice of and/or had of should
have had full knowledge of all hours worked by Plaintiff, including those hours worked
by Plaintiff in excess of forty (40) ina given work week.

10. Defendant failed to compensate Plaintiff at the required minimum wage and/or overtime

rate of one and a half times Plaintiff's regular rate for all hours worked in excess of forty

 

 
Case 1:19-cv-22057-JEM Document 1-1 Entered on FLSD Docket 05/21/2019 Page 3 of 13

(40) within a single work week, as proscribed by the laws of the United States and the
State of Florida.

11. Plaintiff continually made complainis about not being properly paid for overtime hours
as this was an ongoing issue. Plaintiff's last complaint was made on or about December
2018.

12. In addition, Plaintiff was injured while working for Defendant when he twisted his ankle.

13. When Plaintiff attempted to return to -work for Defendant after being injured, which was
also shortly after Plaintiff's last complaint about not being properly paid overtime wages,
Defendant terminated Plaintiff.

i4. Any reason proffered by Defendant for the adverse employment action is mere pretext
for unlawful retaliation.

15. Plaintiff has retained the undersigned counsel in order that his rights and interests may
be protected. The Plaintiff has thus become obligated to pay the undersigned a
reasonable attorney’s fee.

. COUNT I
Wage & Hour Federal Statutory Violation Against
CDM LANDSCAPING. CORP,

16. Plaintiff re-adopt each and every factual allegation as stated in paragraphs 1 through 15
of this Complaint as if set out in full herein.

17. This action is brought by Plaintiff to recover from Defendant unpaid overtime
compensation, as well as an additional amount as liquidated damages, costs, and
reasonable attorney’s fees. under the provisions of 29 U.S.C. $ 201 ef seqg., and

specifically under the provisions of 29 U.S.C, § 207.

 
Case 1:19-cv-22057-JEM Document 1-1 Entered on FLSD Docket 05/21/2019 Page 4 of 13

18. 29 U.S.C. § 207 (a)(1) states, “ No employer shall employ any of his employees... for a
work week longer than 40 hours unless such employée receives compensation for his
employment in excess of the hours above-specified at a rate not less than one and a half
times the regular rate at which he is employed.”

19. Jurisdiction is conferred on this Court by Title 29 U.S.C. § 216(b).

20. At all times pertinent to this Complaint, Defendant operated as an organization which
sells and/or markets its services and/or goods to customers from throughout the United
States and. also provides its services for goods sold and transported from across state
lines of other states, and the Defendant obtains and solicits funds from non-Florida
sources, accepts funds from non-Florida sources, uses telephonic transmissions going
over state lines to do its busmess, transmits funds outside the State of Florida, and
otherwise regularly: engages in interstate commerce, particularly with respect to its
employees.

21. Upon information and belief, the annual gross revenue of the Defendant was at all times
material hereto in excess of $500,000 per annum, and, by virtue of working in interstate
commerce, otherwise satisfies the FLSA’s coverage requirements.

22. By reason of the foregoing, the Defendant is and was, during all times hereafter
mentioned, an enterprise engaged in commerce or in the production of goods for
commerce as defined in §§ 3 (r) and 3(s) of the FLSA, 29 U.S.C. § 203(r) and 203¢s).
Defendant’s business activities involve those to which the Fair Labor Standards Act
applies. The Plaintiff's work for the Defendant likewise affects interstate commerce.

23. Plaintiff seeks to recover for unpaid wages accumulated from the date of Inte.
Case 1:19-cv-22057-JEM Document 1-1 Entered on FLSD Docket 05/21/2019 Page 5 of 13

24. At all times material hereto, the Defendant failed to comply with Title 29 U.S.C. §§ 201-
219 and 29 C.F.R. § 516.2 and § 516.4 es seq. in that Plaintiff performed services and
worked in excess of the maximum hours provided by the FLSA but no provision was
made by the Defendant to properly pay her at the rate of time and one half for all hours
worked in excess of forty hours (40) per workweek as provided in the FLSA.

25. Defendant knew and/or showed reckless disregard of the provisions of the FLSA
concerning the payment of overtime wages as required by the Fair Labor Standards Act
and remain owing Plaintiff these unpaid wages since the commencement of Plaintiffs
employment with Defendant as set forth above. As such, Plaintiff is entitled. to recover
double- damages.

36, Defendant never posted any notice, as required by the Fair Labor Standards Act and
Federal Law, to inform employees of their federal rights to overtime and minimum wage
payments,

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,
intentionally and with reckless disregard for Plaintiffs rights;

b. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum
wage and overtime compensation for hours worked in excess of forty (40) weekly,
with interest; and

c. Award Plaintiff an equal amount in double damages/liquidated damages; and

d. Award Plaintiff the casts of this action, together with a reasonable attorneys' fees:
and

e. Grant Plaintiff such additional relief as the Court deems just and proper under the

 
Case 1:19-cv-22057-JEM Document 1-1 Entered on FLSD Docket 05/21/2019 Page 6 of 13

circumstances.
COUNT I
FLSA Violation Against
ABRAHAM HERNANDEZ

27. Plaintiff re-adopts each and every factual allegation as stated im paragraphs 1 through 15
of this Complaint as if set out in full herein.

28. At the times mentioned, Defendant was, and is now, a corporate officer of corporate
Defendant.

29. Defendant was an employer of Plaintiff within the meaning of Section 3(d) of the “Fair
Labor Standards Act” [29 U.S.C. § 203(d)], in that this individual Defendant acted directly in the
interests of Defendant employer in relation io the employees of Defendant employer, including
Plaintiff

30. As a corporate officer, Defendant possessed the authority to make financial and other
employment-related decisions on behalf of the corporation including, but not limited to, those
decisions regarding the hiring and firing of employees, classification of employees, assignment
of work duties, and payment of wages. Defendant had operational control of the business arid is
thus jointly hable for Plaintiff's damages.

31. Defendant willfully and intentionally refused to properly pay Plaintiff's wages as
required by the law of the United States as set forth above and remains owing Plaintiff these
wages since the commencement of Plaintiffs’ employment with Defendant as set forth above.
WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,
intentionally and with reckless disregard for Plaintiff's rights;

b. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum
Case 1:19-cv-22057-JEM Document 1-1 Entered on FLSD Docket 05/21/2019 Page 7 of 13

and/or overtime wages, with interest; and
c. Award Plaintiff an equal amount in double damages/liquidated damages, and
d. Award Plaintiff the costs of this action, together with reasonable attorney fees; and
e. Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.

COUNT IN
FLSA Retaliation Against
CDM LANDSCAPING, CORP.

32. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 15
of this Complaint as if set out in full herein.

33.29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any
other manner discriminate against any employee because such employee has filed any
complaint or instituted or caused to be instituted any proceeding under or related to this
Act, or has testified or is about to testify in any such proceeding, or has served or is
about to serve on an industry committee.”

34. Deferdant’s conduct as set forth above constitutes a violation of the FLSA’s anti-
retaliation provision.

35. The motivating factor that caused Plaintiff's constructive discharge as described above
was Plaintiff's complaints regarding Defendants’ unlawful pay practices.

36. Defendant’s conduct was in diréct violation of the FLSA, and, as a direct result, Plaintiff
has been damaged.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:
a. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

intentionally and with reckless disregard for Plaintiff's rights;

 
Case 1:19-cv-22057-JEM Document 1-1 Entered on FLSD Docket 05/21/2019 Page 8 of 13

b. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum
and/or overtime wages, with interest; and
¢. -Award Plaintiff an equal amount in double damages/liquidated damages; and
d. Award Plaintiff the costs of this action, together with reasonable attorney fees; and
e. Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.
. COUNT IV
FLSA Retaliation Against
ABRAHAM HERNANDEZ

37. Plaintiff re-adopts each and every factual allegation as stated in paragraphs | through 15
ofthis Complaint as if set out in full herein.

38. 29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any
other manner discriminate against any employee because such employee has filed any
complaint, or instituted or caused to be instituted any proceeding under or related to this
Act, or has testified or is about to testify in any such proceeding, or has served or is
about to serve on an industry committee.”

39. Defendant’s conduct as set forth above constitutes a violation of the FLSA’s anti-
retaliation provision.

40. The motivating factor that caused Plaintiff's constructive discharge as described above
was Plaintiffs complaints regarding Defendants’ unlawful pay practices.

4], Defendant’s conduct was in direct violation of the FLSA, and, as a direct result, Plaintiff
has been damaged.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a. Adjudge and decree that Deféndant has violated the FLSA and has done:so willfully,

 
Case 1:19-cv-22057-JEM Document 1-1 Entered on FLSD Docket 05/21/2019 Page 9 of 13

intentionally and with reckless disregard for Plaintiff's rights;
b. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

and/or overtime wages, with interest; and
c. Award Plaintiff an equal amount in double damages’liquidated damages; and
d. Award Plaintiff the costs of this action, together with reasonable attorney fees; and
e. Grant Plaintiff such additional relief as the Court deems just and preper under the

circumstances.

COUNT V
Retaliation under Fla. Stat. § 440.205 Against
CDM LANDSCAPING, CORP.

42. Plaintiff re-adopts each and every. factual allegation as stated in paragraplis 1 through 15

of this Complaint as if set out in full herein.

43. Plaintiff's work-related injury required medical treatment.

44, Plaintiff reported his injuries to Defendant through its agent.

45. Thereafter, Defendant. discharged Plaintiff and did not allow him to re-commence work
for the Defendant.

46. Plaintiff's work prior to his discharge was satisfactory or more than satisfactory and the
apparent reason for the termination of Plaintiff's employment was that Plaintiff sought or
attempted to seek compensation under Florida Workers’ Compensation Law, as Plaintiff was
entitled to do.

47. The motivating factor which caused Plaintiff's discharge as described above was the
request and/or attempted request for worker’s compensation benefits pursuant to Fla. Stat, §§
440 et. seq. In other words, the Plaintiff would not have been fired but for claiming worker’s

compensation benefits.
Case 1:19-cv-22057-JEM Document 1-1 Entered on FLSD Docket 05/21/2019 Page 10 of 13
Case 1:19-cv-22057-JEM Document 1-1 Entered on FLSD Docket 05/21/2019 Page 11 of 13

48. Defendant’s termination of Plaintiff was in direct violation of Fla. Stat. § 440.205 and, as
a direct result, Plaintiff has been damaged.

49. By reason of Defendant’s wrongful discharge of Plaintiff, Plaintiff has been damaged in
that Plaintiff has suffered lost wages and has-suffered emotional distress.

50. Defendant’s conduct in wrongfully discharging Plaintiff was willful, wanton, and in
reckless disregard of Plaintiff's rights and therefore Plaintiffis entitled to punitive damages.

WHEREFORE Plaintiff respectfully requests judgment against the Defendant for all

back wages from the date of discharge to the present date and an equal amount of back wages as
liquidated damages, costs; injunctive relief prohibiting the Defendant from wrongfully
discharging in the manner described above; front wages; and for any and all other relief that this

Court may deem just and proper.

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury.

Dated % | eth (4 Respesifif sum tet
A

Anthony M. Georges-Pierre, Esq.
Florida Bar Nd.: 533637
agp(@repatiomeys.com

Max L. Horowitz, Esq.

Florida Bar No.: 118269
mhotowitz(@repattameys.com
REMER & GEORGES-PIERRE, PLLC
COURTHOUSE TOWER

44. West Flagler Street, Suite 2200

Miami, FL 33130

Telephone: (305) 416-5000

Facsimile: (305) 416-5005

    
Case 1:19-cv-22057-JEM Document 1-1 Entered on FLSD Docket 05/21/2019 Page 12 of 13

IN THE CIRCUIT COURT OF THE
11TH JUDICIAL CIRCUIT IN AND FOR
MIAMI DADE COUNTY, FLORIDA

CASE NO:

 

COSME COLDERON,
Plaintiff,
Vv,

CDM LANDSCAPING, CORP.,
a Florida Profit Corporation, and
ABRAHAM HERNANDEZ, individually,

Defendants.
/

SUMMONS IN A CIVIL CASE.
TO: CDM LANDSCAPING, CORP., through its Registered Agent:

ABRAHAM HERNANDEZ
340 W 53 TERRACE
HIALEAH, FL 33012

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY

ANTHONY M. GEORGES-PIERRE, ESQ,
REMER & GEORGES-PIERRE, PLLC.

44 WEST FLAGLER STREET

SUITE 2200

MIAMI, FL 33130

an answer to the complaint which is herewith served upon you, within 20 davs after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default
will be taken against you for the relief demanded in the complaint. You must also file your
answer with the Clerk of this Court within a reasonable period of time after service.

 

CLERK DATE

 

(BY) DEPUTY CLERK

 
Case 1:19-cv-22057-JEM Document 1-1 Entered on FLSD Docket 05/21/2019 Page 13 of 13

IN THE CIRCUIT COURT OF THE
11TH JUDICIAL CIRCUIT IN AND FOR
MIAMI DADE COUNTY, FLORIDA

CASE NO:

 

COSME COLDERON,
Plaintiff,
Vv.

CDM LANDSCAPING, CORP.,
a Florida Profit Corporation, and
ABRAHAM HERNANDEZ, individually,

Defendants.
/

SUMMONS IN A CIVIL CASE
TO: ABRAHAM HERNANDEZ

ABRAHAM HERNANDEZ.
340 W $3 TERRACE
HIALEAH, PL 33012

YOU ARE HEREBY SUMMONED and required to. serve upon PLAINTIFF’S ATTORNEY

ANTHONY M. GEORGES-PIERRE, ESQ.
REMER & GEORGES-PIERRE, PLLC.

44 WEST FLAGLER STREET

SUITE 2200

MIAMI, FL 33130

an answer to-the complaint which is herewith served upon you, within 20 days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default
will be taken against you for the relief demanded in the complaint. You must also file your
answer with the Clerk of this Court within a reasonable period of tume after service.

 

CLERK DATE

 

(BY} DEPUTY CLERK

 
